It appears that on the 25th day of August, 1917, A. Denison Williams instituted a suit for personal injuries against The Cleveland Railway Company in the Cuyahoga Common Pleas. Upon trial had of said case, a verdict was rendered in plaintiff’s favor on the 30th day of April, 1918, at the term of court which began on April 1st of that year, in the sum of $15,000.
Subsequent to an affirmance by the Court of Appeals of the judgment of the lower court the Company paid to Williams $15,000, together with interest thereon from April 30, 1918, the date on which verdict was rendered, to the date of payment, but refused to pay interest upon said sum from April 1st, 1918, the first day of the term of Court in which said_ verdict was obtained, to the 30th day of April, 1918, the date of the return of said verdict. ,
Thereafter a statement of claim was filed in the Cleveland Municipal Court on January 26, 1919, by the plaintiff in the foregoing action against defendant therein, for the amount of the interest upon $15,000 from April 1st, 1918 to April 30, 1918. From a judgment in favor of Williams for the amount of interest prayed for, error was prosecuted to the Court of Appeals, which court affirmed the judgment of the Municipal Court.
The Company, in the Supreme Court, contends that the correct interpretation of 8305 GC. is that it provides that a judgment in a suit for personal injuries shall bear interest at 6% per annum from the time that it becomes due and payable.